Cite as 2016 Ark. App. 522

                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-16-168


                                                 Opinion Delivered   November 2, 2016

VIRGINIA MEDEIROS                                APPEAL FROM THE MARION
                              APPELLANT          COUNTY CIRCUIT COURT
                                                 [NO. 45DR-14-125-4]

V.                                               HONORABLE GORDON WEBB,
                                                 JUDGE

JULIO C. MEDEIROS                                REMANDED TO SETTLE AND
                                 APPELLEE        SUPPLEMENT THE RECORD;
                                                 REBRIEFING ORDERED



                          PHILLIP T. WHITEAKER, Judge

       Appellant Virginia Medeiros appeals a Marion County Circuit Court order barring

enforcement of her claim of spousal support from her ex-husband, appellee Julio Medeiros.

Her claim of spousal support arose from a California divorce decree. The circuit court denied

the enforcement on the basis of laches. Because essential documents are missing from our

record, we remand to settle the record and order supplementation of the record and

rebriefing.

       A brief recitation of the facts is necessary to explain the need for the requested

documents. Virginia and Julio divorced in California in 1991. The divorce decree ordered

Julio to pay spousal support to Virginia. Thereafter, Virginia moved to Hawaii, and Julio

subsequently moved to Arkansas.
                                  Cite as 2016 Ark. App. 522

       On July 15, 2014, Virginia filed a petition to register her California divorce decree in

Arkansas pursuant to the Uniform Interstate Family Support Act1 (UIFSA). She attached the

1991 divorce decree and an affidavit of arrearage to the petition. She also filed a motion for

contempt, alleging Julio’s failure to make his spousal support payments under the decree, and

seeking enforcement of the California judgment in the Arkansas courts. At her request, the

court scheduled a hearing on her motion for contempt for November 19, 2014.

       The record next reflects that Julio was served on August 1, 2014. The proof of service

reflects that the following documents were served on him: (1) a copy of the summons; (2) a

notice; (3) a notice of hearing; (4) the petition to register a foreign divorce decree; (5) the

motion for contempt; (6) an exhibit; and (7) plaintiff’s first set of interrogatories and request

for production of documents propounded to defendant. On August 26, 2014, Julio filed an

answer to the petition, asserting a general denial to the allegations but specifically raising the

affirmative defense of laches, the statute of limitations, and other defenses “found in the

Arkansas Rules of Civil Procedure” and the constitutions of the United States and Arkansas.

Virginia responded that Julio had failed to follow the statutory procedure to properly object

to the registration of the California decree, that his defenses should not be permitted, and that

the registration should be confirmed. The trial court acknowledged that Julio had not

requested a hearing as required by statute but allowed him to challenge the registration and

applied the defense of laches to bar Virginia’s enforcement of the decree. Virginia has appealed

to this court, raising three specific arguments: (1) the court erred in allowing certain equitable


       1
           Ark. Code Ann. §§ 9-17-101 (Repl. 2015) et seq.

                                                2
                                  Cite as 2016 Ark. App. 522

defenses to the registration of their California divorce decree after an untimely response and

a failure to request a hearing; (2) the court erred in applying Arkansas law instead of California

law when applying the equitable defense of laches; and (3) the court erred in determining that

her claim was barred by laches.

       We cannot address the arguments raised at this time because two essential documents

are missing from our record. Neither the summons nor the “Notice” referenced in the return

of service are contained in our record. The trial court held that, although Julio had failed to

answer the petition to register in the twenty days allowed by statute, it would nevertheless

allow him to challenge the registration of the decree because the Summons issued by the

clerk’s office gave him the standard thirty days in which to answer and because the service

packet included a notice of hearing set at Virginia’s request. Because the missing Summons

forms the basis of the trial court’s opinion, this document is essential to our determination of

the issues.

       Likewise, the missing “Notice” referenced in the proof of service is essential to our

determination of the issues. Arkansas Code Annotated section 9-17-605(a) provides that,

when a support order issued in another state is registered, as happened here, the nonregistering

party shall be notified of the registration. See Ark. Code Ann. § 9-17-605(a). This statutory

notice provides crucial information to the nonregistering party about contesting the

registration. Section 9-17-605(b) states that “[t]he notice must inform the nonregistering

party: (1) that a registered support order is enforceable as of the date of registration in the same

manner as an order issued by a tribunal of this state; (2) that a hearing to contest the validity


                                                 3
                                  Cite as 2016 Ark. App. 522

or enforcement of the registered order must be requested within 20 days after notice; (3) that

failure to contest the validity or enforcement of the registered order in a timely manner will

result in confirmation of the order and enforcement of the order and the alleged arrearages;

and (4) of the amount of any alleged arrearages. Ark. Code Ann. § 9-17-605(b). It is clear

that Virginia takes the position that Julio did not comply with this statutory provision. It is

unclear from our record if this notice was ever given and, if it was, what information it

contained. As a result, the missing “Notice” is essential.

       Arkansas Supreme Court Rule 4-2(a)(8) requires that the addendum to appellant’s brief

include all documents that are essential for the appellate court to understand the case and to

decide the issues on appeal. Additionally, if anything material to either party is omitted from

the record by error or accident, we may direct that the omission be corrected, and if

necessary, that a supplemental record be certified and transmitted. Ark. R. App. P.–Civ. 6(e).

Because of the deficiency in the record, as outlined above, we remand to the circuit court to

settle and supplement the record with the necessary documents, to be completed within thirty

days. Upon filing of the supplemental record, Virginia shall then have fifteen days in which

to file a substituted abstract, addendum, and brief. See Ark. Sup. Ct. R. 4-2(b)(3). After

Virginia files the substituted brief, Julio may revise or supplement his brief within fifteen days

of the filing of appellant’s brief or may rely on his previously filed brief.

       Remanded to settle and supplement the record; rebriefing ordered.

       GLADWIN, C.J., and ABRAMSON, J., agree.

       Carla Miller and Kimberly Eden, for appellant.

       Samuel J. Pasthing, for appellee.


                                                4